Citation Nr: 1548956	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a skin disorder of the chest. 


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2015).

The Veteran served on active duty from March 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The claim is currently under the jurisdiction of the VA RO in New York, New York.  The Board remanded the claim in October 2014 and May 2015.


FINDING OF FACT

The preponderance of the evidence fails to establish that Veteran's skin disorder of the chest is the result of a disease or injury during his active duty service or a service-connected disability.


CONCLUSION OF LAW

The criteria for a skin disorder of the chest have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  February 2009 and December 2014 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection on a direct or secondary basis, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA's duty to assist has also been satisfied.  His service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Identified private treatment records have been obtained to the extent possible.  

The Veteran was provided VA examinations for his claim in February 2009 and January 2015 with an August 2015 addendum opinion.  The examinations and opinion involved a review of the claims file, a thorough examination of the Veteran (examinations only), consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  Taken together, the examinations and opinion are more than adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The claim was remanded to the Agency of Original Jurisdiction (AOJ) in October 2014 and May 2015 for additional evidentiary development including providing additional notice, attempting to obtain any outstanding VA treatment and private records, and obtaining a new VA examination/addendum medical opinion.  The AOJ sent the Veteran a letter in December 2014 that provided notice on secondary service connection and requesting that he provide a release of information for any outstanding private treatment records.  The AOJ also obtained all available VA treatment records and provided the Veteran with a January 2015 VA examination with an August 2015 addendum medical opinion.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Candida infection, dermatitis, and eczema are not qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

A review of the medical evidence reflects that the Veteran has been diagnosed with various skin disorders affecting the chest throughout and proximate to the appeals period, including dermatitis, eczema, and possible candida infection.  Additionally, service treatment records show foot fungus on discharge and the Veteran claims he also experienced a fungal infection on his chest in service.  He is currently service-connected for his fungal infection of the feet.  As there is evidence of a current disability and inservice injury/serviced-connected disability, the outcome of the appeal turns on whether there is competent medical evidence of a nexus between the Veteran's inservice fungal infection of the chest/service-connected fungal infection of the feet and his current skin disorder(s) of the chest.  See Shedden, supra; Caluza, supra.

The Veteran was first examined to determine the etiology of his claimed skin disability of the chest in February 2009.  The examiner noted the Veteran's reported history of an intermittent and recurrent chest rash for decades.  Although the Veteran did not have a rash at the time of the examination, the examiner diagnosed him with a history of candidiasis (cutaneous) based on his review of the VA treatment records.  He did not provide an opinion on its etiology.

The Veteran was more recently examined in January 2015.  The examiner noted the Veteran's inservice complaints of an itchy rash on the chest and his current tinea pedis.  He did not find any current chest skin problems.  As the Veteran did not have any current dermatological diagnoses relating to the chest, the examiner concluded that his inservice chest fungal infection resolved in service without residuals and that none of the Veteran's postservice chest skin complaints were related to his military service or his service-connected fungal infection of the feet.

The examiner provided an addendum opinion in August 2015, further explaining his negative nexus.  The examiner specifically addressed the Veteran's reports of recurrent chest rashes after service.  However, in light of the lack of medical documentation to substantiate this (despite many dermatological treatment records), he was unable to link these complaints to service.  He concluded that the inservice chest fungal infection resolved without residuals before the Veteran was discharged, as evidenced by the normal separation examination with regard to the skin of the chest, and that any current disorder was a separate and unrelated disease.  He further explained that the Veteran's claimed chest skin disability was unrelated to his service-connected foot skin disability because they are completely different diseases in different areas of the body with different etiologies.  The scientific and medical evidence did not support a connection.

These negative opinions are the only medical evidence to address the etiology of the Veteran's skin disability of the chest.  The only other evidence that purports to link the Veteran's current skin disorder of the chest to his military service or service-connected fungal infection of the feet consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves determining the etiology of the Veteran's skin disability based on knowledge of dermatological medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, intermittent chest rashes), he is not able to provide an opinion as to the etiology of this symptom.  Providing such an opinion requires medical expertise in the causes of skin conditions, particularly in the context of the intermittent recurrence over the course of decades.  The Veteran and his representative have no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2015).

The claim of entitlement to service connection for a skin disability of the chest must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a skin disorder of the chest is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


